Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system/method classified in G06Q10/1053, G06Q10/1091, and G06Q10/06393 including:
- a retention determination module, at the processor, configured to monitor performance rating by the employer and the employee through the at least one communication device;
- a reporting module, at the processor, configured to allow the employer to view, download and print their hiring and staffing trends along with statistical data and information on current and past employees that are in the system database;
II. Claims 11-15, drawn to a computer-executable method classified in G06Q10/1053, G06Q10/1091, and G06Q10/06393 including:
- allowing the employer to have data and statistical information in a snapshot or detailed full view of their staffing/hiring trends utilizing the report business analytics module;;
- providing an on-line payment option via direct deposit, and/or an electronic payment card or paper check;
- providing the online payment option via an established account set-up, ACH wire transfer, bank draft, or an electronic pay card;

- selecting a rideshare mode by the employee;

Inventions I and II are directed to related processes for business management and hiring. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to different types of analysis for determining different types of billing parameters. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply: The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a invention to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Examiner attempted to contact Applicant’s representative (Matthew Temmerman) via telephone on 3/24/2021, however, no response was received.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SHAUN D SENSENIG whose telephone number is
(571)270-5393. The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an

(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lynda Jasmin can be reached at 571-272-6872. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.S/
Examiner, Art Unit 3629
March 27, 2021
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624